USCA4 Appeal: 19-4741      Doc: 32         Filed: 08/17/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 19-4741


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JOHN SWAIN,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Beckley. Irene C. Berger, District Judge. (5:19-cr-00052-1)


        Submitted: June 3, 2022                                           Decided: August 17, 2022


        Before GREGORY, Chief Judge, and DIAZ and THACKER, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Barry P. Beck, POWER, BECK & MATZUREFF, Martinsburg, West
        Virginia, for Appellant. Michael B. Stuart, United States Attorney, Charleston, West
        Virginia, Kathleen E. Robeson, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4741      Doc: 32          Filed: 08/17/2022     Pg: 2 of 4




        PER CURIAM:

               John Swain was convicted, following a jury trial, of possession of a firearm by a

        felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), and the district court sentenced

        him to 60 months’ imprisonment. On appeal, Swain claims that (1) the Government failed

        to prove that the firearm in question was not an antique, and (2) the jury instructions did

        not include the knowledge-of-status element required by Rehaif v. United States, 139 S. Ct.

        2191 (2019). We affirm.

               We turn first to Swain’s claim that the Government failed to prove that the firearm

        in question was not an antique. The term “firearm,” as it is used in § 922(g), “does not

        include an antique firearm,” 18 U.S.C. § 921(a)(3), which is any firearm “manufactured in

        or before 1898,” 18 U.S.C. § 921(a)(16)(A). Thus, according to Swain, the Government

        did not prove an essential element of the § 922(g) offense because it did not prove that

        Swain possessed a firearm that was manufactured after 1898.

               “It is well established that the antique firearm exception is an affirmative defense to

        a firearm charge under § 922(g).” United States v. Royal, 731 F.3d 333, 338 (4th Cir.

        2013). Accordingly, the Government is not required to prove that the firearm in question

        was manufactured after 1898 unless the defendant raises the exception as an affirmative

        defense at trial. Id. Here, Swain claims that he sufficiently raised the defense when his

        trial counsel asked one of the Government’s witnesses when the firearm in question was

        manufactured, and the witness did not know. We disagree. As we held in Royal, such

        questioning—without any additional testimony or evidence to suggest that the firearm

        might be an antique—is “too attenuated to sufficiently raise the defense.” Id. at 339. The

                                                      2
USCA4 Appeal: 19-4741       Doc: 32          Filed: 08/17/2022       Pg: 3 of 4




        Government was therefore not required to prove that the firearm Swain possessed was

        manufactured after 1898.

               We turn next to Swain’s Rehaif claim. In Rehaif, the Supreme Court held “that in a

        prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both

        that the defendant knew he possessed a firearm and that he knew he belonged to the relevant

        category of persons barred from possessing a firearm.” 139 S. Ct. at 2200. Swain contends

        that his conviction should be reversed in light of Rehaif because the jury in his case was

        instructed that the Government did not have to prove that Swain knew he was breaking the

        law when he possessed the firearm.

               Because Swain did not raise this claim in the district court, we review for plain error.

        Greer v. United States, 141 S. Ct. 2090, 2096 (2021). For a defendant to prevail under this

        standard, we must find that “(1) an error was made; (2) the error is plain; (3) the error

        affects substantial rights; and (4) the error seriously affects the fairness, integrity, or public

        reputation of judicial proceedings.” United States v. Comer, 5 F.4th 535, 548 (4th Cir.

        2021) (internal quotation marks omitted). Here, it is undisputed that a Rehaif error

        occurred and that the error was plain. The critical question is whether the error affected

        Swain’s substantial rights.

               The Supreme Court has held that, for a defendant to establish that a Rehaif error

        affected his substantial rights, the defendant must make “a sufficient argument or

        representation on appeal that he would have presented evidence at trial that he did not in

        fact know he was a felon.” Greer, 141 S. Ct. at 2100. “When a defendant advances such

        an argument or representation on appeal, the court must determine whether the defendant

                                                        3
USCA4 Appeal: 19-4741      Doc: 32         Filed: 08/17/2022      Pg: 4 of 4




        has carried the burden of showing a ‘reasonable probability’ that the outcome of the district

        court proceeding would have been different.” Id. When the defendant was convicted

        following a jury trial, this is accomplished by “showing that, if the District Court had

        correctly instructed the jury on the mens rea element of a felon-in-possession offense, there

        is a ‘reasonable probability’ that he would have been acquitted.” Id. at 2097.

               Swain’s presentence report indicates that he has been convicted of multiple felonies,

        including another felon-in-possession offense for which he received a 33-month sentence

        prior to his arrest in the instant case. See id. at 2098 (“[W]hen an appellate court conducts

        plain-error review of a Rehaif instructional error, the court can examine relevant and

        reliable information from the entire record—including information contained in a pre-

        sentence report.”). Swain has never disputed these prior convictions or claimed that he

        was unaware of his status as a felon when he possessed the firearm. Swain also stipulated

        at trial that he was a felon. And, during his interview with the arresting officer, Swain

        admitted that he knew he was not supposed to have firearms. In light of this substantial

        evidence that Swain knew he was a felon, we conclude that he has not shown a reasonable

        probability that he would have been acquitted if the district court had correctly instructed

        the jury on the mens rea element of the offense.

               We therefore affirm the criminal judgment. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                                                         AFFIRMED



                                                     4